Citation Nr: 1542934	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to nonservice-connected pension benefits to include Special Monthly Pension (SMP).


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The Veteran's claims file is under the jurisdiction of the Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

The Veteran did not have active military service during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521, 1501 (West 2014); 38 C.F.R. § 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).  However, these provisions are not applicable where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board finds that such is the case here, as application of pertinent provisions of the law and regulations will determine the outcome.  Because no additional evidentiary development would change the outcome of the claim, no additional notice or assistance on the part of VA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In October 2012, the Veteran filed a claim of entitlement to nonservice-connected pension benefits, which was denied in April 2013.  Thereafter, the Veteran perfected an appeal.

Nonservice-connected improved pension benefits to include SMP are payable to veterans of one or more periods of war who are permanently and totally disabled from nonservice-connected disability, which is not the result of their own willful misconduct.  38 U.S.C.A. § 1521(a).  In order to qualify for nonservice-connected pension benefits, a veteran must have active military, naval, or air service for: (1) 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j);  38 C.F.R. § 3.3(a)(3).  

For VA pension benefit purposes, the term "period of war" means the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  See 38 U.S.C.A. § 1501(4).  The Korean conflict is defined as the period from June 27, 1950, through January 31, 1955.  38 C.F.R. § 3.2(e).  The Vietnam era is defined as beginning February 28, 1961, in the case of a veteran who served in the Republic of Vietnam, and August 5, 1964, in all other cases, and ending May 7, 1975.  38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning on August 2, 1990, through the date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).

The Veteran's service personal records show active military service from February 1959 through February 1963.  The record does not show, and the Veteran does not assert that he served in the Republic of Vietnam.  In fact, on an October 2012 Application for Compensation and/or Pension (VA Form 21-526), the Veteran indicated that he did not serve in Vietnam.  Thus, the record shows that the Veteran did not serve during a period of war.

Without qualifying service during a period of war, the Veteran's claim of entitlement to nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).






ORDER

Entitlement to nonservice-connected pension benefits to include Special Monthly Pension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


